Citation Nr: 1442499	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-25 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left patellofemoral syndrome.  

2.  Entitlement to a disability rating in excess of 10 percent for right patellofemoral syndrome.  

3.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine from September 10, 1994 to April 4, 2002, in excess of 20 percent from April 5, 2002 to March 29, 2010, in excess of 40 percent from August 1, 2010 to the present, to include an extension of a temporary 100 percent evaluation from March 30, 2010 to July 31, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1984 to December 1985, from October 1987 to August 1988, and from April 1989 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
    
The Veteran's entire claims file, to include the portion contained electronically, was reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was initially scheduled for a Travel Board hearing before a Veterans Law Judge (VLJ) in April 2014.  She failed to report at the required time, and the case was returned to the Board for adjudication.  

In August 2014, the Veteran's representative submitted a request for an additional hearing, arguing that "good cause" existed for her initial absence in April 2014.  Essentially, it was noted that notice was dispatched to an old address for the Veteran, that she was in transition to a new residence at that time, and that she never received word of her scheduled Travel Board hearing.  

This was considered by the undersigned in September 2014, and the motion for a new hearing has been granted.  Accordingly, the case will be remanded so that the Veteran may be scheduled for a new Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge (VLJ) at the earliest possible convenience.  Afford her the appropriate notice as to the date, time, and location of the hearing, and inform her that unless good cause is demonstrated, her failure to appear at a hearing will be evidence that her desire to have a hearing is withdrawn.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


